        Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA



                                        )
DONALD J. TRUMP FOR PRESIDENT, )
INC., et al.,                           )
                                        )
                         Plaintiffs,    )
                                        )
      v.                                )   Civil Action No. 2:20-cv-00966-NR
                                        )
KATHY BOOCKVAR, in her capacity as )        Judge J. Nicholas Ranjan
Secretary of the      Commonwealth   of )
Pennsylvania, et al.,                   )
                                        )
                         Defendants.    )
                                        )


  DEFENDANT-INTERVENORS CITIZENS FOR PENNSYLVANIA’S FUTURE AND
 SIERRA CLUB’S MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO
                COMPEL DISCOVERY FROM PLAINTIFFS
          Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 2 of 9




                                       INTRODUCTION

       Plaintiffs chose to file an Amended Complaint replete with salacious allegations and dire

warnings about the potential consequences if Pennsylvania and its counties are permitted to

administer the 2020 election in a manner that Plaintiffs oppose. Plaintiffs chose to interlace these

allegations of fraud and impropriety throughout their pleading, contending for example in the

opening paragraph that Defendants’ use of drop-boxes “provides fraudsters an easy opportunity to

engage in ballot harvesting, manipulate or destroy ballots, manufacture duplicitous votes, and sow

chaos[.]” Amended Complaint ¶1. These allegations of fraud continue throughout the Amended

Complaint, culminating in causes of action explicitly premised on “Dilution of Vote by Fraud or

Tampering.” See id. ¶¶ 228. 229, 243. Apparently unwilling (or unable) to engage in discovery

supporting these fraud-based allegations, Plaintiffs attempt to simply ignore them and focus only

on their claims of statutory interpretation or equal protection (see e.g., ¶¶ 206-267; see ECF 346

(MTD reply at1)). But Plaintiffs do not get to pick and choose which of their allegations are

subject to discovery, and cannot decline to provide discovery concerning the alleged voter fraud

or impropriety they pled so long as those allegations remain part of their Amended Complaint.

Plaintiffs must either be compelled to provide discovery concerning their fraud-based allegations

or be precluded from pursuing these claims going forward, including by not pursuing affirmative

discovery of Defendants or third parties relating to claims of vote fraud.

                                          ARGUMENT

I.     The Narrowed Discovery Sought By Defendant-Intervenors Is Carefully Targeted
       and Entirely Appropriate

       The Amended Complaint baldly asserts the existence of voter fraud through “invalid,”

“illegal” and “unreliable” voting that Plaintiffs allege will dilute votes and make the election

unfair. Am. Compl. ¶¶ 24, 26. Plaintiffs target two aspects of Pennsylvania’s election process—


                                                 1
           Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 3 of 9




the vote-by-mail procedures, including the use of drop boxes, and the eligibility rules for poll

watchers. E.g., Am. Compl. ¶¶ 1, 3, 103, 165. Plaintiffs presume—without any supporting facts

or credible allegations—that the conduct they challenge will increase voter fraud and create equal

protection violations, and that the remedies they seek will reduce it. Intervenors (and Defendants

generally) are now entitled to test the accuracy and credibility of Plaintiffs’ fraud-based allegations

and assertions of purported injury, and Plaintiffs’ objectives in pursuing the remedy they seek.

(See, e.g., ECF 297 (Intervenors’ Motion to Dismiss)).

       The discovery Intervenors seek is neither controversial nor disproportionate. Intervenors

have requested documents relevant to the harms Plaintiffs allege, including the basis for their

claims of voter fraud, vote dilution, and unequal treatment of voters, as well as documents that are

likely to undermine these allegations. Fed. R. Civ. P. 26(b)(1) provides in relevant part: “Parties

may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” Intervenors’ discovery requests fall well within

Rule 26’s broad scope.

       Nonetheless, based on the Court’s August 11, 2020 guidance, Intervenors significantly

narrowed their requests as detailed below, and met and conferred with Plaintiffs on the morning

of August 12.      With respect to Plaintiffs’ allegations regarding vote-by-mail procedures,

Intervenors confirmed that as to their RFP No. 1, they only seek documents concerning “vote-by-

mail, absentee voting, and Drop Boxes,” to the extent those documents relate to Plaintiffs’

allegations of fraud.1 That would include documents, data, analysis and communications relating

only to the allegations Plaintiffs pled in their Amended Complaint concerning:



       1
          In light of the Court’s guidance, Intervenors have withdrawn RFP Nos. 2-6 as relates to
expedited discovery, which sought a broader range of documents relating to various demographic


                                                  2
           Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 4 of 9




           non-uniform procedures concerning drop boxes in Pennsylvania. Am. Compl. ¶ 1
            (alleging “inconsistently-enforced regulations of . . . unsecured drop-boxes”), ¶ 162 et
            seq.

           fraudulent voting resulting from the use of drop boxes, absentee ballots, or vote-by-
            mail in Pennsylvania (id. (alleging “threat” of counting of “fraudulent or otherwise
            ineligible ballots”)), ¶¶ 202-03; 212, 225, 228-29, 243-46;

           fraud resulting from the use of third-party groups to collect absentee or mail ballots in
            Pennsylvania (id. ¶ 1 (warning of “fraudsters” who “engage in ballot harvesting,
            manipulate or destroy ballots, manufacture duplicitous votes, and sow chaos”), ¶¶ 73-
            77;

           the existence and/or prevalence of fraud, ballot harvesting, ballot manipulation or
            destruction, or duplicitous voting in Pennsylvania, id.;

           the prevalence and/or counting of absentee or mail ballots in Pennsylvania that lack a
            secrecy envelope, whose envelope contains any text, mark, or symbol which reveals
            the elector’s identify, political affiliation, or candidate preference, or whose envelope
            does not include on the outside envelope a completed declaration signed by the elector,
            id., ¶¶ 5, 91, 153.

       Plaintiffs stated on this meet and confer that they would continue to resist discovery of

these narrowed discovery categories, contending that the Court’s guidance did not require them to

provide any of the requested discovery concerning their fraud allegations. Plaintiffs also “reserved

the right,” however, to include factual disclosures relating to fraud at a later date as part of any

expert reports, but maintained that they were not obligated to produce any such material now, as

part of expedited discovery. There is no basis for Plaintiffs to avoid or defer their basic discovery

obligations as to the allegations in the Amended Complaint.




information. See RFP No. 2 (documents concerning the demographic breakdown of voters who
use or are likely to use vote-by-mail, absentee voting, and/or Drop Boxes); RFP Nos. 3 and 4
(concerning the partisan breakdown of voters who use or are likely to use vote-by-mail, absentee
voting, and/or Drop Boxes); RFP Nos. 5 and 6 (relationship of such procedures to voter turnout
and predicted electoral outcomes). Intervenors have also substantially narrowed RFP No. 15, and
now seek only documents relating to allegations of fraud involving the collection of ballots by
third parties.

                                                  3
            Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 5 of 9




        Intervenors are unquestionably entitled to documents that support Plaintiffs’ allegations in

their Amended Complaint, as well as documents that undermine those same allegations. It is black

letter law that Plaintiffs cannot only produce evidence supporting their litigation position. See

Masterfile Corp. v. Bigsy Music, 2011 WL 13227712, at *6 (E.D. Pa. 2011) (“Rule 26 authorizes

broad discovery;” “parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense”).             Plaintiffs must also, subject to principles of

proportionality, produce documents that directly undermine the credibility and plausibility of their

vote fraud allegations, including documents that discuss or suggest that Plaintiffs seek the relief

requested here, not because they have evidence of fraud or impropriety, but because they are using

such allegations as a pretext to impair voting in a way that may impact the outcome of the election.

Although Plaintiffs may have a legitimate interest in combatting voter fraud, they may not

“pretextually employ said interest to mask invidious aims.” North Carolina State Conference of

NAACP v. Cooper, 430 F. Supp.3d 15, 44 (M.D. N.C. 2019) (concerning voter identification laws

that were “pretextual cures for problems that did not exist”). Discovery into the interests and

objectives of Plaintiffs’ lawsuit will “aid [the Court] in understanding the circumstances giving

rise to the claim in this lawsuit,” including the validity of Plaintiffs’ claims of injury. See, Riggs.

v. Deutsche Bank Alex Brown, Inc., 2005 WL 8175065, at *1 (D.N.J. Sep. 6, 2005); see also

Arconic Inc. v. Novelis, Inc., 2018 WL 5660142, at *3 (W.D. Pa. 2018) (permitting discovery into

the “motives for the . . . decision to file this lawsuit”).2

        Despite Intervenors’ significant narrowing, Plaintiffs continue to refuse to provide any

documents concerning their fraud-based allegations, asserting on both the parties’ August 10 and


        2
         Such discovery will also support Intervenors’ defenses that instances of voter fraud are
exceedingly rare and that Plaintiffs’ desired relief in this case is unrelated to a purported concern
over voter fraud.

                                                    4
            Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 6 of 9




August 12 meet and confers that their claims have nothing to do with voter fraud and solely relate

to the non-uniform procedures counties may adopt in the upcoming general election, see, e.g. ECF

346, MTD reply at 1, and claims of equal protection, and that they thus had no obligation to

produce discovery relating to their fraud allegations – whether supporting or undermining those

allegations.3 Notably, Plaintiffs’ position stands in stark contrast to their posture in seeking

discovery, where Plaintiffs have served and are pressing extensive requests on Defendants and

third parties in this action. See Exhibit B (attaching a true and correct copy of Plaintiffs’ discovery

requests). Indeed at the same time Plaintiffs have been telling this Court such discovery should be

off limits, just Monday Plaintiffs served a broad third-party subpoena on the nonpartisan good

government group the Committee of Seventy, which seeks, among other categories, broad-based

discovery concerning the motivation for and partisan implications of drop boxes.4 Intervenors are

entitled to the same, proportionate and reciprocal, discovery from the party that chose to commence

this litigation.

        There is no reason why Plaintiffs, having advanced the allegations and claims they have,

should not be ordered to also produce materials relevant to their various allegations of fraud.




        3
          With respect to Intervenors’ requests concerning Plaintiffs’ poll watcher claims, Plaintiffs
confirmed that, in light of the Court’s August 11 guidance, they would produce documents relating
to plans for recruiting, training and staffing poll watchers applicable to Pennsylvania in the 2020
election. Plaintiffs confirmed that they would produce such materials that were applicable to
Pennsylvania, whether formally denominated as such, addressing Intervenors’ concern that
Plaintiffs would not read the Court’s guidance too narrowly. The Court’s intervention is thus not
required as to poll watching discovery at this time.
        4
         See Exhibit C (Request 4 seeking “[a]ny and all communications with any political party
or candidate for elected office regarding the use of drop boxes, mobile ballot collection centers,
and/or similar collection/drop-off locations”; Request 6 seeking “[a]ny and all documents relating
to the use of drop boxes, mobile ballot collection centers, and or similar collection/drop-off
locations” during the 2020 primary and general elections.).

                                                  5
          Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 7 of 9




II.    Plaintiffs Should Be Precluded From Asserting Claims and Seeking Related
       Discovery For Which They Refuse To Provide Discovery

       As Intervenors foreshadowed in their Motion to Dismiss Reply (ECF 346), Plaintiffs

appear to have abandoned their allegations and claims based on vote fraud. While Plaintiffs’

remaining “non uniform” equal protection claims are equally meritless and requires dismissal (see

id.), if Plaintiffs have, in fact, abandoned their vote fraud allegations and claims and will refuse to

provide any discovery concerning these claims and allegations, the Court may, pursuant to FRCP

37, preclude Plaintiffs from further pursuing these claims or seeking any discovery from any

Defendant or third party related in any way to their vote fraud allegations and claims. Fed. R. Civ.

P. 37(b)(2)(A) (expressly providing Court with right to prevent a party “from supporting or

opposing designated claims or defenses, or from introducing designated matters in evidence.”);

see In re Orthopedic Bone Screw Products Litigation, 1998 WL 254038, at *5 (E.D. Pa. 1998)

(applying discovery sanctions where “[t]he record evidences an ongoing difficulty experienced by

the [moving party] in attempting to receive discoverable documents relating to the [moving

party’s] claims.”). Intervenors respectfully submit that Plaintiffs’ claims and allegations should

be subject to reasonable discovery, and if not should be foreclosed.




                                                  6
       Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 8 of 9




Dated: August 12, 2020                   Respectfully submitted,
                                          /s/ Eliza Sweren-Becker

                                          Myrna Pérez
                                          Eliza Sweren-Becker
                                          BRENNAN CENTER FOR JUSTICE
                                          AT NYU SCHOOL OF LAW
                                          120 Broadway, Suite 1750
                                          New York, NY 10271
                                          Telephone: 646.292.8310
                                          myrna.perez@nyu.edu
                                          eliza.sweren-becker@nyu.edu

                                          Sascha N. Rand (pro hac vice forthcoming)
                                          David Cooper (pro hac vice forthcoming)
                                          Ellison Merkel (pro hac vice forthcoming)
                                          Owen Roberts (pro hac vice forthcoming)
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN LLP
                                          51 Madison Avenue, 22nd Floor
                                          New York, NY 10010
                                          Telephone: 212.849.7175
                                          sascharand@quinnemanuel.com
                                          davidcooper@quinnemanuel.com
                                          ellisonmerkel@quinnemanuel.com
                                          owenroberts@quinnemanuel.com

                                          Counsel    for    Proposed  Defendant-
                                          Intervenors Citizens for Pennsylvania’s
                                          Future and Sierra Club




                                     7
         Case 2:20-cv-00966-NR Document 369 Filed 08/12/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I, Eliza Sweren-Becker, certify that I served the foregoing MEMORANDUM OF LAW IN

SUPPORT OF DEFENDANT-INTERVENORS CITIZENS FOR PENNSYLVANIA’S FUTURE

AND SIERRA CLUB’S MOTION TO COMPEL, which was sent automatically by CM/ECF to

the following counsel who are registered as CM/ECF filing users who have consented to accepting

electronic service through CM/ECF:


All counsel of record



Dated: August 12, 2020                                Respectfully submitted,

                                                      /s/ Eliza Sweren-Becker

                                                      Counsel for Proposed Defendant-
                                                      Intervenors Citizens for Pennsylvania’s
                                                      Future and Sierra Club




                                              8
